internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-156303-02 date date legend x y state fund dear this letter responds to your letter dated date submitted on behalf of x as x’s authorized representative requesting a ruling that the proposed amendment and restatement of the declaration of trust of fund and the transfer of x’s remainder interests in fund to y do not affect the fund’s qualification as a pooled_income_fund within the meaning of sec_642 of the internal_revenue_code or the applicability of the prior private letter rulings issued by the service to fund x also requests a ruling that after the adoption of the amendment and restatement of the declaration of trust the fund will be treated as continuing in operation and will not be treated as a fund subject_to sec_1_642_c_-6 of the income_tax regulations the information submitted states that x is a charitable nonprofit corporation formed under the laws of state and that it is an organization described in sec_501 sec_509 and sec_170 x represents that x established fund and that fund has received letter rulings from the service stating that fund qualifies as a pooled_income_fund within the meaning of sec_642 subsequent to the establishment of the fund y was created as the parent organization with respect to x y is an organization described in sec_501 sec_509 and sec_170 y was created to conduct plr-156303-02 fundraising for x to oversee x’s operations to manage x’s investments and to protect and safeguard x’s endowments y’s articles of incorporation state that its purposes are to support operate for the benefit of and carry out the purposes of x x proposes to adopt an amendment and restatement of the declaration of trust of fund that would substitute y for x in all relevant aspects of the fund x would also transfer its remainder interests in the fund to y x represents that the income interests of the life beneficiaries of the fund would not be affected by the proposed transaction x also represents that the amendment to the declaration of trust would make no substantive change in how the fund operates x additionally represents that each income_beneficiary has received notice of this amendment and restatement of the fund and no income_beneficiary has objected the proposed amendment and restatement of the declaration of trust would make four changes to the fund first it would rename the fund so that its title includes y’s name rather than x’s name second it would substitute y for x as the co-trustee of the fund third y not x would be responsible for maintaining the fund according to its terms finally for clarity the amendment and restatement would add a new provision detailing how y can change the fund’s trustees sec_4 of revproc_2002_3 2002_1_irb_117 provides that rulings will not ordinarily be issued on whether a pooled_income_fund satisfies the requirements described in sec_642 revproc_88_53 1988_2_cb_712 provides sample trust provisions for pooled income funds by following the sample trust provisions taxpayers can be assured that the service will recognize the trust as satisfying the requirements of sec_642 if the trust operates consistently with the terms of the trust instrument and is a valid trust under local law however the instant case presents an issue not addressed by the sample trust provisions of revproc_88_53 as to whether the governing instrument of the fund may allow a charitable_organization to be named as a replacement for x as the recipient of the remainder interests in the property contributed to the funds sec_642 provides that for purposes of sec_642 a pooled_income_fund is a_trust a to which each donor transfers property contributing an irrevocable remainder_interest in such property to or for_the_use_of an organization described in sec_170 other than in clauses vii or viii and retaining an income_interest for the life of one or more beneficiaries living at the time of such transfer b in which the property transferred by each donor is commingled with property transferred by other donors who have made or make similar transfers c which cannot have investments in securities which are exempt from taxes imposed by subtitle a d which includes only amounts received from transfers which meet the requirements of sec_642 e which is maintained by the organization to which the remainder_interest is contributed and of which no donor or beneficiary of an income_interest is a trustee and f from which each beneficiary of an income_interest receives income for each year for which he is entitled to receive the income_interest referred to in sec_642 determined by the rate of return earned by the trust for such year plr-156303-02 sec_1_642_c_-6 provides that if a pooled_income_fund has been in existence less than taxable years immediately preceding the taxable_year in which the transfer is made to the fund and the transfer to the fund is made after date the highest_rate of return is deemed to be the interest rate rounded to the nearest two- tenths of one percent that i sec_1 percent less than the highest annual average of the monthly sec_7520 rates for the calendar years immediately preceding the calendar_year in which the transfer to the pooled_income_fund is made based solely on the facts and representations submitted we conclude that the proposed amendment and restatement of the declaration of trust of fund and the transfer of x’s remainder interests in fund to y do not affect the fund’s qualification as a pooled_income_fund within the meaning of sec_642 or the applicability of the prior private letter rulings issued by the service to fund furthermore after the amendment and restatement of the declaration of trust the fund will be treated as continuing in operation and will not be treated as a new fund subject_to sec_1_642_c_-6 except as specifically ruled on above no opinion is expressed concerning the federal tax consequences of the above transaction under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
